328 S.W.3d 722 (2010)
INCLINE VILLAGE BOARD OF TRUSTEES, Plaintiff/Respondent,
v.
Frank ZIENER, Defendant/Appellant.
No. ED 94482.
Missouri Court of Appeals, Eastern District, Division Three.
November 16, 2010.
Application for Transfer to Supreme Court Denied December 28, 2010.
Joseph V. Keady, Jr., St. Louis, MO, for Plaintiff/Respondent.
James G. Nowogrocki, St. Louis, MO, for Defendant/Appellant.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Frank Ziener (Appellant) appeals from the judgment entered by the trial court denying his motion to set aside the default *723 judgment entered against him and in favor of Incline Village Board of Trustees. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in denying Appellant's motion to set aside the default judgment. In re Marriage of Callahan, 277 S.W.3d 643, 644 (Mo.banc 2009). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).